IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00269-CR

JAMES GLYNN KEETON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                     From the County Court at Law No. 2
                          McLennan County, Texas
                        Trial Court No. 2013-2046-CR2


                                     ORDER


      James Keeton’s motion for rehearing, filed on December 7, 2015, is denied.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 23, 2015